  Case 3:21-cv-01614-B Document 60 Filed 09/07/21                    Page 1 of 3 PageID 1125



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 BISOUS BISOUS LLC,                                §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §
                                                   §           C.A. No. 3:21-cv-01614-B
 THE CLE GROUP, LLC,                               §
 BISOU UPTOWN MANAGER, LLC, and                    §
 JOHN DOES 1-10,                                   §
                                                   §
        Defendants.                                §


  DEFENDANTS’ UNOPPOSED MOTION FOR A 1-DAY EXTENSION OF TIME TO
   FILE RESPONSE TO PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE

        Defendants The CLE Group, LLC and Bisou Uptown Manager, LLC hereby moves the

Court for an Order extending Defendants’ deadline to file a Response to Plaintiff’s Motion for

Order to Show Cause from September 8, 2021 until September 9, 2021. In support of their motion,

Defendants states as follows:

       1. Defendants’ counsel’s personal commitments and the Labor Day week has prevented

           or delayed counsel from obtaining all requested information for the Response from

           Defendants, and the Response may not be completed by the end of the day tomorrow,

           September 8, 2021, the current deadline for its filing.

       2. Counsel is seeking a 1-day extension to file the Response to Plaintiff’s Motion for

           Order to Show Cause.

       3. Plaintiff does not oppose the motion.

       4. Defendants’ motion is not filed for delay or any improper purpose.




DEFENDANTS’ MOTION FOR 1-DAY EXTENSION                                                PAGE 1
  Case 3:21-cv-01614-B Document 60 Filed 09/07/21               Page 2 of 3 PageID 1126



       For foregoing reasons, Defendants respectfully request that their motion for a 1-day

extension of time to respond to Plaintiff’s Motion for Order to Show Cause be granted.



Dated: September 7, 2021                    Respectfully submitted,

                                            BUETHER JOE & COUNSELORS, LLC

                                            By:    /s/ Kenneth P. Kula
                                                   Eric W. Buether
                                                   State Bar No. 03316880
                                                   Eric.Buether@BJCIPLaw.com
                                                   Christopher M. Joe
                                                   State Bar No. 00787770
                                                   Chris.Joe@BJCIPLaw.com
                                                   Kenneth P. Kula
                                                   State Bar No. 24004749
                                                   Ken.Kula@BJCIPLaw.com

                                                   1700 Pacific Avenue
                                                   Suite 4750
                                                   Dallas, Texas 75201
                                                   Telephone:     (214) 730-5660
                                                   Facsimile:     (972) 707-1248

                                                   ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ MOTION FOR 1-DAY EXTENSION                                                   PAGE 2
   Case 3:21-cv-01614-B Document 60 Filed 09/07/21                Page 3 of 3 PageID 1127



                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on this date he conferred with Plaintiff’s counsel, Mr.

David Conrad, requesting a 1-day extension to respond to Plaintiff’s Motion for Order to Show

Cause. Counsel for Plaintiff stated that the instant motion is unopposed. See Local Rule CV-7.1(a),

(b).

                                                     /s/ Kenneth P. Kula
                                                     Kenneth P. Kula




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 7th day of September, 2021.


                                                     /s/ Kenneth P. Kula
                                                     Kenneth P. Kula




DEFENDANTS’ MOTION FOR 1-DAY EXTENSION                                                    PAGE 3
